Per Curiam.

The issuance of a violation against the premises as such, and the landlord’s proof in relation thereto, was insufficient to establish illegality of this tenant’s occupancy. In any event, the condition was one created by the present landlord or his predecessor. Since the testimony disclosed that all that might be necessary was the approval of these alterations or the filing of plans pertaining thereto, the landlord could not maintain the proceeding except under section 51 of the State Rent and Eviction Regulations, by procuring a certificate of eviction.
The final order should be reversed, with $30 costs, and petition dismissed, with costs.
Concur — Hecht, Aurelio and Tilzer, JJ.
Final order reversed, etc.